Hon. F. Jay Juracka Acting County Attorney, Schenectady County
This is in reply to your recent inquiry concerning the application of residency requirements of Public Officers Law, § 3, to the Deputy Commissioner of Finance of Schenectady County.
We are enclosing a copy of an opinion of this office dated December 30, 1976, which you will note cites Civil Service Law, § 40, to the effect that all offices, as well as positions not included in the unclassified service, comprise the classified service whether or not the particular office is in the exempt, the non-competitive, labor or the competitive class. It is our opinion that the Deputy Commissioner of Finance of Schenectady County is a local public officer and is, therefore, subject to the residency requirements imposed by Public Officers Law, § 3.
We are also enclosing a further opinion of this office dated May 23, 1977, which we trust will be helpful to you. It should be pointed out that this latter opinion would not permit the County of Schenectady, by local law, to exempt the position of Deputy Commissioner of Schenectady County from the application of Public Officers Law, § 3.